Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 11-13, 16, 17, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr (US 2,267,869) in view of Nien (US 7,222,656)  and Colson (US 5,313,999).
Loehr discloses:
8. A covering having a custom length for an architectural opening, said covering comprising:
a first outer elongate tape (31) having a first end and a second end opposite said first end, a length along a first central longitudinal axis extending between said first end 
a first inner elongate tape (35) disposed proximate to said outer elongate tape, said first inner elongate tape having a first end and a second end opposite said first end, a length along a second central longitudinal axis extending between said first end and said second of said first inner elongate tape end that is selected to correspond to the custom length of said covering, a lateral width substantially perpendicular to said length, and a thickness substantially perpendicular to said length and width (figures 1 & 6-10); 
a plurality of flexible slats (17) having a first end and a second end, an inner longitudinal edge and an outer longitudinal edge between said first end and said second end and defining a length of the slat (figures 1 & 6), and a depth between said inner longitudinal edge and said outer longitudinal edge (figures 1 & 6), said slats disposed between and coupled to said first outer elongate tape and said first inner elongate tape, said slats being oriented transversely with respect to said first central longitudinal axis and said second central longitudinal axis when said covering is in an expanded configuration (figures 1 & 6); and
wherein: 
said first outer elongate tape, said first inner elongate tape, and said flexible slats define a subassembly configured to be rolled up (figures 6-10); and
said slats are spaced apart and coupled to the first outer and first inner elongate tapes at any desired location along the length of the first outer and first inner elongate 
a bottom-most horizontal feature (bottom most slat, which is disclosed as being of a heavier material so as to add weight) consisting of at least one of the group of a bottom rail (rod 19 of bottom most slat), a bottom weight, a weighted bar (rod 19 of bottom most slat), and combinations thereof, where the bottom-most horizontal feature is coupled at the second respective end of at least one of the first outer elongate tape and the first inner elongate tape to be the bottom most horizontal feature of the covering when the covering is in the expanded configuration, is different than the plurality of flexible slats (as noted above the bottom most slat is disclosed as being heavier) and is configured to place weight on the at least one of the first outer elongate tape in the first inner elongate tape (page 2 left hand column, lines 45-48).
Loehr does not disclose the slats to have a uniform spacing and the bottom feature being spaced from an adjacent slat by the same uniform spacing, or the subassembly is biased to a closed position where the plurality of flexible slats are substantially parallel the plurality of elongate tapes.
However Nien teaches: the slats being spaced apart in a uniform spacing (figure 1-5 & column 3, line 9, “a plurality of equally spaced” slats), and the bottom feature (bottom most slat) extending horizontally the same length as the plurality of flexible slats, and the bottom feature is spaced apart from an adjacent bottom flexible slat along the at least one of the first outer elongate tape in the first inner elongate tape by the same uniform spacing that adjacent flexible slats are spaced apart (as it is one of the 
Additionally, Colson et al. teach the subassembly is biased to a closed position where the plurality of flexible slats are substantially parallel the plurality of elongate tapes (Abstract; col. 3, lines 5-11, 44-47; figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to space the slats of Loehr a uniform spacing apart, as taught by Nien, and use a biased subassembly as taught by Colson et al., so as to provide a uniform and clean look for the covering in its expanded configuration.
Loehr also discloses
9. Wherein said first outer elongate tape is attached along the outer edge of a slat proximate to the first end of the slat, said first inner elongate tape is attached along the inner edge of the slat proximate to the first end of the slat, a second outer elongate tape is attached along the outer edge of the slat proximate to the second end of the slat, and said second inner elongate tape is attached along the inner edge of the slat proximate to the second end of the slat (figures 1 & 6-10).
11.  Further comprising a roller (1) having a first end and a second end, a width between the first end and the second end (figures 1 & 6);
wherein: said roller has a central rotational axis (figures 1 & 6); and

12. Wherein the length of the first inner elongate tape between the roller and an upper most slat is longer than the length of the first outer elongate tape between the roller and the upper most slat (figure 6).
13. Wherein: said roller further comprises a door (41; figures 15 & 16);
one of said first outer elongate tape and said first inner elongate tape is coupled to said roller via said door (figure 16);
said subassembly is unrolled into a closed configuration and further unrolled into an expanded configuration thereby increasing the space between said first outer elongate tape from said first inner elongate tape and causing said slats to extend from being parallel to the central longitudinal axis of said elongate tape to being transverse to the central longitudinal axis of said elongate tapes (noon operation of hinge door shown in figures 15 & 16); and
in said expanded configuration, said door is open to extend away from the roller thereby increasing the space between said first outer elongate tape and said first inner elongate tape (figure 16).
16. Wherein said slats have a length in a direction transverse to said first central longitudinal axis and said second central longitudinal axis, said slat lengths being longer than said lateral widths of the greater one of said first outer elongate tape and said first inner elongate tape (figures 1 & 6).

With respect to dependent claim 29, the fact that the slats 114 of Nien are disclosed as evenly spaced along the length of the tapes lends to the fact that the spacing is determined by dividing a total length of the subassembly by a number of desired slats.
31. Colson teaches wherein the plurality of flexible slats are directly 2attached to the tape 3using adhesive (Abstract; col. 2 lines 60-68; figures 6-7).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to directly attach a flexible slats of Loehr elongate tapes using adhesive, as taught by Colson, so as to eliminate potentially unnecessary interconnecting components, lessening the materials that need to be cut and prepared for each blind. Additionally it is noted that adhesives and fasteners are recofnized as known equivalants and substitutes for one antoher in the art. See MPEP 2144.06. II. Substituting Equivalents Known For The Same Purpose. 

Claims 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, Nien  and Colson et al. as applied to claim 8 above, and further in view of Judkins (US 6,047,760). Neither Loehr nor Nien disclose the spacing between the elongate tapes, or more than two pairs of elongate tapes.
However, Judkins teaches:
10: wherein one of the first inner elongate tape and first outer elongate tapes are spaced apart from a second inner elongate tape or a second outer elongate tape by a distance of greater than 8 inches (column 1, lines 43-47); 
14: a third pair of inner and outer elongate tapes extending along respective fifth and six longitudinal axis, the third pair of inner and outer tapes being located between and spaced apart from the first and second outer elongate tapes (figures 1, 2, 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention provide the apparatus of Loehr more than two pairs of elongate tapes and being spaced apart by at least 8 inches, as taught by Judkins, so as to provide additional lifting cords to distribute the weight over several cords and throughout the apparatus and prevent uneven handling or stacking of the blinds. Additionally, examiner refers to MPEP 2144.04 IV, A. Changes in Size/Proportion and B. Duplication of Parts.
With respect to claim 15, and the limitation that at least one of the elongate tapes has a width different from the width of the other elongate tapes, the examiner again refers to MPEP 2144.04 Aesthetic Design Changes, wherein it is explained that the “court found that the matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” Additionally the examiner notes that it is old and well-known in the art to vary the size/widths of trim pieces, such as the elongate tapes on such a Venetian blind so .

Allowable Subject Matter
Claims 18-27, 33-37 and 39-40 are allowable. 

Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. 
Applicant’s remarks are primarily directed the secondary reference of Nien and how the bottom most slat 114 of Nien does not meet the requirement of a bottom most feature as claimed, and that the spacing of the bottom rail 112 of Nien is not disclosed with respect to the slats. 
These arguments are not persuasive for at the following reasons. First of all the examiner notes that Loehr, not Nien, is cited for disclosing a bottom-most horizontal feature (bottom most slat, which is disclosed as being of a heavier material so as to add weight) consisting of at least one of the group of a bottom rail (rod 19 of bottom most slat), a bottom weight, a weighted bar (rod 19 of bottom most slat), and combinations thereof, where the bottom-most horizontal feature is coupled at the second respective end of at least one of the first outer elongate tape and the first inner elongate tape to be the bottom most horizontal feature of the covering when the covering is in the expanded configuration, is different than the plurality of flexible slats (as noted above the bottom 
The only thing that Loehr does not disclose with respect to the bottom most feature is its spacing with respect the other slats, primarly that is has the same spacing as the other slats.
 As clearly advanced in the previous and current rejection, Nien is only cited for teaching the uniform spacing between slats- that the spacing between all slats is the same. By spacing the slats of Loerh a uniform spacing as taught by Nien, the bottom slat of Loerh would be the same spacing as the other slat spacing. Examiner did not identify, apply or mention bar 112 of Nien in the rejection. Nien was simply cited for teaching uniform spacing between slats. Applicant appears to have applied his own rejection of elements separate from what the examiner applied.
Again, the applicant’s remarks heavily focus on the spacing of bar 112 of Nien from bottom slat 114. This is not what was applied. Nien was only applied for uniform spacing between slats. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least these reasons applicant’s remarks are not found persuasive and the claims remains rejected as advanced above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634